DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending and being examined.

Specification
The disclosure is objected to because of the following informalities: Throughout the Applicant’s specification, it recites “bis(isocyanatomethylcyclohexyl)methane.” However, it appears from the Applicant’s specification, that the above is H12MDI which Vestanat H12MDI, is used. H12MDI is a bis(isocyanatocyclohexyl)methane. This appears to be a typographical error. 
Appropriate correction is required.

Claim Objections
Claims 1, 3, 6, 14, and 16, are objected to because of the following informalities: The claims recite “bis(isocyanatomethylcyclohexyl)methane.” However, it appears from the Applicant’s specification, that the above is H12MDI which Vestanat H12MDI, is used. H12MDI is a bis(isocyanatocyclohexyl)methane. This appears to be a typographical error. 
Appropriate correction is required.

Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8 and Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 11 recites, “The NCO-prepolymer obtainable by the process according to Claim 1.” The term “obtainable” is optional and causes confusion as to if the NCO-prepolymer is required to be obtained from the process of claim 1.



	Claim 13 recites “selected from a group consisting of paint, adhesive, sealant or plastic formulations…” This claim is indefinite because it is a Markush claim that is not expressed in the alternative.  See MPEP 2173.05(h).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10-13, 18, and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105111404 A to Cai et al. (hereinafter Cai) as evidenced by Daicel,”Placcel 210N, Polycaprolactone diol with narrow molecular weight distribution”, Product Datasheet, p. 1, created 2014. (hereinafter Daicel).



Regarding claim 10 and 20, Cai teaches the process cited in claim 1 as cited above and incorporated herein.
Cai teaches an isocyanate content prepolymer obtained by reacting 60 parts of polycaprolactone (PCL210) having a Mn of 1000 (113.2 OH/g or OH eq of 495.6 g/eq (56100/OH value)), 36 parts of bis(isocyanatocyclohexyl)methane (262 g/mol or 131 g/NCO eq), H12MDI, and 4 parts of isophorone diisocyanate (222 g/mol or 111 g/NCO eq), IPDI, at a temperature of 80-100 deg (Embodiment 1, page 3, ln 1-13). The above correlates to 0.121 eq OH, and 0.27+0.036 eq NCO, or 0.306:0.121 NCO/OH ratio, which correlates to 2.5:1, which is within and meets claims 10 and 20.

Regarding claims 12, and 13, Cai teaches the process cited in claim 1 as cited above and incorporated herein. Cai further teaches the prepolymer is mixed with a curing agent and .


Claim(s) 1, 4-8, 10-13, 18, and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,904,796 A to Zorn et al. (hereinafter Zorn).

Regarding claims 1, 4-8, 10-13, 18 and 20, Zorn teaches polyurethane coatings obtained by reacting prepolymers with chain extenders, adding polyisocyanates and crosslinking to form the coating (See abstract), which meets claims 12 and 13. Zorn further teaches the prepolymer is obtained by reacting a 720 parts of hexane diol polycarbonate (molecular weight 1925), 80 parts of adipic acid-hexanediol/dimethylpropane diol polyester (molecular weight 1670), with 121.5 parts of 1-isocyanato-3-isocyanatomethyl-3,5,5-trimethylcyclohexane (i.e. isophorone diisocyanate, IPDI) and 143 parts of dicyclohexylmethane diisocyanate (i.e. H12MDI) to form the prepolymer (col 15, ln 21-37). The polycarbonate and polyester meets the claimed polyester polyol cited in claim 1 and 7 with the molecular weight within the claimed range. The above 143:121.5 of H12MDI:IPDI, i.e. 54%:46% meets the claimed diisocyanates and mass ratio cited in claims 1, 4-6 and the prepolymer meets claim 11. Zorn also teaches the NCO-prepolymer is reacted in a NCO:OH molar ratio of 1.5:1 to 5:1 (col 4, ln 26-30), which meets claims 10 and 20. The above polyesters are diols having a molecular weight of 1925 and 1670 would correlate to a OH equivalent of about 962.5 g/OH eq and 835 g/OH eq, which further correlates to an OH value of about 58.3 and 67.2, (eq OH=(56,100)/(OH value)), which meets .

Claim(s) 1, 4-8, 10-13, 18 and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2,040,910 A1 to Hassel et al. (hereinafter Hassel).

Regarding claims 1, 4-8, 10-13, 18 and 20, Hassel teaches in Example 2, a NCO prepolymer obtained by reacting dehydrated 45 g of hexanediol polycarbonate (OH value 56) and 45 g of hexandiol/neopentyl glycol polyadipate (OH value 56) with 13.36 g of 4,4’-diisocyanatodicyclohexylmethane (i.e. H12MDI) and 5.56 g of isophorone diisocyanate (i.e. IPDI), (Example 2, page 11, ln 13-20). Hassel also teaches the above polyols have an average molecular weight of 1,000-4,000 (page 6, ln 18-19). The above prepolymer is further chain extended and further used in molded articles or coatings (page 9, ln 7-18), which meets claims 12 and 13. The above prepolymer was obtained with no solvent, which meets claims 8 and 18.
The polycarbonate and polyadipate meets the claimed polyester polyol cited in claim 1 and 7 with the molecular weight and OH value within the claimed range. The above 13.36:5.56 of H12MDI:IPDI, i.e. 71%:29% meets the claimed diisocyanates and mass ratio cited in claims 1, 4-6 and the prepolymer meets claim 11. Hassel also teaches the NCO-prepolymer is reacted in a 1.7-3 mol of mixture of diisocyanate per mol of macrodiol (See claim 12, page 15, ln 13-17), which correlates 0.85-1.5 NCO : 1 OH, or NCO:OH molar ratio of 1.5:1 to 5:1 (col 4, ln 26-30), which meets claims 10 and 20. The above 90 g of polydiols having an OH value of 56 correlates to OH equivalent weight of about 1001 g/OH eq, (eq OH=(56,100)/(OH value)), and the above 13.36 g of H12MDI, (262 g/mol or 131 g/NCO eq), and 5.56 g of IPDI (222 g/mol or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai.
Regarding claim 2, Cai teaches the process cited in claim 1 as cited above and incorporated herein. 
Cai teaches adding all of the polyesterpolyol at once. (page 3, Embodiments).
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zorn.
Regarding claim 2, Zorn teaches the process cited in claim 1 as cited above and incorporated herein. 
Zorn teaches adding all of the polyesterpolyol at once.
Although the steps are in different order, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV.C.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassel.
Regarding claim 2, Hassel teaches the process cited in claim 1 as cited above and incorporated herein. 
Hassel teaches adding all of the polyesterpolyol at once.
Although the steps are in different order, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV.C.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai, as applied to claim 1 above, and further in view of US 2010/0222540 A1 to Raukamp et al. (hereinafter Raukamp).
Regarding claim 9, Cai teaches the process cited in claim 1, as cited above and incorporated herein. Cai further teaches reacting the process at 80-100 deg C (page 3), which overlaps and meets the claimed range.
Cai does not explicitly teach the presence of a catalyst.
However, Raukamp teaches a NCO-functional prepolymer obtained from H12MDI, IPDI and polyether polyols, (para 13-14), which is the same field of polyurethane prepolymers using similar and compatible components as cited above in Cai. Raukamp further teaches the components of the prepolymer can be reacted with a catalyst (para 27). Raukamp also teaches the catalyst is added in order to reduce the operation times (para 27). 
It would have been obvious to one ordinarily skilled in the art at the time of effective filing date of the claimed invention to further add the catalyst of Raukamp to the process of forming the prepolymer of Cai because Raukamp teaches the same field of polyurethane prepolymers using similar and compatible components as cited above in Cai and Raukamp also teaches the catalyst is added in order to reduce the operation times (para 27).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zorn, as applied to claim 1 above, and further in view of US 2010/0222540 A1 to Raukamp et al. (hereinafter Raukamp).
Regarding claim 9, Zorn teaches the process cited in claim 1 as cited above and incorporated herein. Zorn further teaches reacting the process at 60-150 deg C (col 5, ln 24) which overlaps and meets the claimed range.
Zorn does not explicitly teach the presence of a catalyst.
However, Raukamp teaches a NCO-functional prepolymer obtained from H12MDI, IPDI and polyether polyols, (para 13-14), which is the same field of polyurethane prepolymers using similar and compatible components as cited above in Zorn. Raukamp further teaches the components of the prepolymer can be reacted with a catalyst (para 27). Raukamp also teaches the catalyst is added in order to reduce the operation times (para 27). 
It would have been obvious to one ordinarily skilled in the art at the time of effective filing date of the claimed invention to further add the catalyst of Raukamp to the process of forming the prepolymer of Zorn because Raukamp teaches the same field of polyurethane prepolymers using similar and compatible components as cited above in Zorn and Raukamp also teaches the catalyst is added in order to reduce the operation times (para 27).

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/00222540 A1 to Raukamp et al. (hereinafter Raukamp), and in further view of CA 2,040,910 A1 to Hassel et al. (hereinafter Hassel).

Regarding claims 1-9, and 11-19, Raukamp teaches a NCO-functional prepolymer obtained by reacting 20-80 wt% off H12MDI, 5-20 wt% IPDI, and 5-75 wt% of a polyether polyol having an OH number of 20-800 with an average molecular weight of 200-8000 g/mol, (para 7-11), used in the field of coatings and casting resins (para 1-2), which meets claims 12 and 13. The H12MDI is at least 80 wt% of 4,4’-H12MDI and 5-20 wt% of 2,4’-H12MDI (para 14). The prepolymer is further obtained with a catalyst at about 60 deg C (para 27). In Example 1-2 (par 39-40), the reaction is done without solvent, which meets claims 8, 9, 18 and 19. The above 4,4’-H12MDI and 2,4’-H12MDI mixture, and IPDI, and the wt% amounts overlaps the amounts and meets the claimed H12MDI and IPDI cited in claims 1, 3-6, 14-16.
Raukamp teaches adding all of the polyol simultaneously with the H12MDI and IPDI or reacting the polyol individually H12MDI and IPDI and then mixing the individual prepolymers together (para 27), which meets the polyol added in portions as cited in claim 2.
Raukamp does not explicitly teach the polyester polyol.
However, as cited above and incorporated herein, Hassel teaches an NCO prepolymer obtained by reacting a dissociate mixture of H12MDI with a macrodiol (See abstract and page , ln 16-20). The above prepolymer is further chain extended and further used in molded articles or coatings (page 9, ln 7-18), which is in the same field of use using similar and compatible compounds as cited above in Raukamp. Hassel also that suitable macrodiols known in the art include polyesters and polyethers (page 5, ln 334-36), which demonstrates that polyester macrodiols are known suitable polyols that can be used for polyethers in NCO prepolymers. Hassel specifically teaches the NCO prepolymer obtained by reacting dehydrated 45 g of hexanediol polycarbonate (OH value 56) and 45 g of hexanediol/neopentyl glycol polyadipate (OH value 56) with 13.36 g of 4,4’-diisocyanatodicyclohexylmethane (i.e. H12MDI) and 5.56 g of isophorone diisocyanate (i.e. IPDI), (Example 2, page 11, ln 13-20). Hassel also teaches the above polyester polyols have an average molecular weight of 1,000-4,000 (page 6, ln 18-19), which meets the claimed polyester polyol cited in claims 7 and 17.
It would have been obvious to one ordinarily skilled in the art at the time of effective filing date of the claimed invention to use the polyester polyol of Hassel for the polyether polyol of Raukamp because Hassel teaches the same field of use using similar and compatible compounds as cited above in Raukamp, and Hassel also that suitable macrodiols known in the art include polyesters and polyethers (page 5, ln 334-36), which demonstrates that polyester macrodiols are known suitable polyols that can be used for polyethers in NCO prepolymers. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Regarding claims 10 and 20, as cited above and incorporated herein, the combination of Raukamp and Hassel teaches claim 1.
Raukamp teaches a NCO-functional prepolymer obtained by reacting 20-80 wt% of H12MDI (131 g/NCO eq), 5-20 wt% IPDI (111 g/NCO eq), and 5-75 wt% of a polyol (para 7-11) and Hassel teaches the polyester polyol with an OH value of 56, (OH equivalent weight of about 1001 g/OH eq, (eq OH=(56,100)/(OH value)).
Using the above teachings, if there is 30 parts H12MDI, 10 parts IPDI, and 60 parts polyol, the above correlates to NCO:OH ratio of (0.23+0.09):0.06 or 5.33:1, which demonstrates that the above wt% ranges overlaps and meets the claimed NCO:OH ratio range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766